Citation Nr: 1216155	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  10-08 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen the appellant's claim for entitlement to service connection for a stomach condition, to include gastrointestinal reflux disorder, as secondary to the appellant's exposure to chemical dioxins, and if so, whether service connection may be granted.  

2.  Entitlement to a compensable evaluation for pterygium of the left eye.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active military service from March 1968 to March 1970.  

This matter came before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico, that declined to reopen the appellant's previous claim of entitlement to service connection for a stomach disability and failed to assign a compensable evaluation for an eye disability.  

The record reflects that when the claim originally came before the Board in September 2008, not only were these two issues on appeal but a third issue was on appeal as well.  That issue was entitlement to service connection for renal carcinoma, status post nephrectomy.  Upon reviewing the claim, the Board concluded that the evidence did not support the appellant's claim for entitlement to service connection for the renal carcinoma (status post nephrectomy).  However, the Board also found that the other two issues were not properly developed and as such, they were returned to the RO via the Appeals Management Center (AMC), in Washington, DC.  The claim has since been returned to the Board for review.  

The Board must first consider whether new and material evidence has been submitted to reopen the claim.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & West Supp. 2010).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, new and material evidence has been submitted to reopen the claim of entitlement to service connection for a stomach condition.  

As a result of the Board's reopening of the appellant's claim for entitlement to service connection for a stomach disorder, this issue is REMANDED to the RO via the AMC.  



FINDINGS OF FACTS

1.  Entitlement to service connection for a stomach condition secondary to exposure to chemical dioxins was originally denied in a rating action issued in September 2004.  The appellant did not request reconsideration of this decision nor did he appeal the Board's action.  Thus, the September 2004 RO's decision is final.  

2.  The evidence received since the RO decision of September 2004 is not duplicative or cumulative of evidence previously of record and does raise a reasonable possibility of substantiating the appellant's claim.

3.  The appellant's left eye pterygium does not manifest with any visual impairment, disfigurement, conjunctivitis, or other symptoms.  


CONCLUSIONS OF LAW

1.  The September 2004 RO decision denying entitlement to service connection for a stomach disorder, to include as being secondary to exposure to chemical dioxins, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011). 

2.  New and material evidence has been submitted, and the claim of entitlement to service connection for a stomach disorder, to include as being secondary to exposure to chemical dioxins, has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2011).  

3.  The criteria for a compensable rating for pterygium of the left eye are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.79, Diagnostic Code 6034 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I.  New and Material Evidence

A.  The Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  In this case, the Board is reopening the claims for service connection for a stomach disorder.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

B.  The Merits of the Claim

The appellant submitted a petition to reopen his previously denied claim of entitlement to service connection for a stomach disorder, to include as being secondary to the appellant's exposure to chemical dioxins while he was on active duty in the Republic of Vietnam.  

Governing Law and Regulations

In general, RO and Board decisions are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1100 (2011).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  To warrant reopening of a previously and finally disallowed claim, newly presented or secured evidence must not be cumulative of evidence of record at the time of the last prior final disallowance and must prove merits of the claim as to each central element that was specified as a basis for the last final disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims, hereinafter the Court, interpreted the language of 38 C.F.R. § 3.156(a) (2011) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."


Analysis

In 1994, the appellant had submitted a claim for entitlement to service connection for a stomach disability secondary to his exposure to chemical dioxins while he was stationed in Vietnam.  Following a review of the claims folder, the RO concluded that the evidence did not show that the appellant's diagnosed stomach disability was secondary to his exposure to chemical dioxin exposure.  Moreover, in that same decision, the action issued in September 1994, concluded that service connection could not be granted under any other basis.  As such, service connection was denied on a direct and secondary basis.  The appellant was notified of that action but he did not seek review of that action.  Hence, it became final.  

Approximately two years later, in November 1997, the appellant contacted the RO and essentially requested that his claim for entitlement to service connection for a stomach disorder be reopened.  To support his assertions, he submitted statements in which he detailed how long he had been suffering from stomach complaints along with a private medical record suggesting that he was, indeed, suffering from and being treated for manifestations and symptoms produced by a stomach disorder.  Upon reviewing the evidence submitted, the RO determined that new and material evidence had not been submitted and as such, the appellant's claim for entitlement to service connection would not be reopened.  

To support his claim, the appellant has since submitted various statements in which he has averred that he suffers from intestinal distress, pain, discomfort, eating difficulties, etcetera, and that he has continued to suffer from the symptoms and manifestations since leaving service.  

The additional evidence submitted to VA since his prior final denial is new as it was not of record at the time of the September 1994 decision.  It is not cumulative in that is possibly substantiates a previously unestablished fact - that the appellant now suffers from a disability affecting the gastrointestinal system (stomach disorder to include gastrointestinal reflux disease), and that the condition may possibly be related to the appellant's military service.  All of this evidence is not cumulative and has not been previously seen and reviewed in toto by the VA.  Hence, it is the conclusion of the Board that this evidence is material because it does relate to previously unestablished facts necessary to substantiate the claim.  Accordingly, the Board concludes that the appellant has submitted evidence that is new and material, and the issue of entitlement to service connection for a stomach disability, to include as being secondary to exposure to chemical dioxins, is reopened.  

Since the claim is reopened, the Board must address the merits of the appellant's claim.  Before proceeding to a decision on the merits, it is the Board's opinion that further development is necessary.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).  Hence, the claim will be remanded for the purpose of obtaining additional medical evidence. 

II.  Increased Evaluation

A.  VCAA

The other issue on appeal involves entitlement to a compensable evaluation for pterygium of the left eye.  The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

Upon reviewing the record, the Board finds that the VA met its VCAA obligations. Specifically, over the long course of this appeal, the AOJ has issued multiple VCAA letters to the appellant concerning increased ratings claims.  These letters informed him of what evidence was required to substantiate his claims, and they also informed him of his and VA's respective duties for obtaining evidence.  Moreover, the appellant has been told how a disability rating is determined and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA also fulfilled its duty to assist.  In this instance, VA obtained the appellant's service treatment records and post-service medical treatment records.  The appellant has not identified any additional, outstanding records necessary to decide his pending appeal that have not been requested or obtained.  Given the foregoing, the Board finds that VA has met its duty to assist in this regard. 

Additionally, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  In this respect, the record reflects that the appellant underwent an examination of his eyes in July 2009.  The results of that examination has have been included in the claims folder for review.  The report involved a review of the claims folder, the appellant's available medical treatment records, an interviews with the appellant, and the results of an actual examination of the appellant.  Therefore, the Board finds that this report is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim.  

The record indicates that the appellant's claim involving an increased rating has been remanded previously by the Board.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall [v. West, 11 Vet. App. 268 (1998)] violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The record indicates that the appellant was sent, as requested by the Board, a statement of the case concerning his increased eye disability and the appellant subsequently perfected his appeal on this matter.  Moreover, the appellant underwent a VA examination of the eye and any missing medical records were obtained and included in the claims folder for review.  Based on the foregoing, the Board finds that the AOJ substantially complied with the mandates of its previous remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the veteran the right to compliance with the remand orders). 

Thus, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of his claims.


B.  Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 (2011) requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 (2011) requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.7 (2011) provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 

The regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  While the evaluation of a service-connected disability requires a review of the appellant's medical history with regard to that disorder, the Court has held that, where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 (2011).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 506 (2007). 

An evaluation of the level of disability present also includes consideration of the functional impairment of the service member's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011). 

C.  Discussion

The appellant was initially awarded service connection for left pterygium shortly after he was discharged from service.  A noncompensable evaluation was awarded and an effective date of August 25, 1971, was assigned.  He now seeks a compensable disability rating for his service-connected left eye pterygium. 

A noncompensable evaluation has been assigned in accordance with the rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 6034 (2011).  Furthermore, the Board notes that the language of Diagnostic Code indicates that VA should consider all of the symptoms of the appellant's pterygium under other applicable codes, which allows for the highest possible rating for every manifestation of his disorder.  Therefore, the Board concludes that Diagnostic Code 6034 has been appropriately assigned in this case, and there is no other Diagnostic Code which might provide the service member with a higher rating for his disorder.  See Butts v. Brown, 5 Vet. App. 532, 540 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence). 

As an initial matter, the Board recognizes that the regulations pertaining to rating eye disabilities were amended in November 2008.  73 Fed. Reg. 66,543 -54 (Nov. 10, 2008).  The new rating criteria became effective on December 10, 2008, and apply to "all applications for benefits received by VA on or after December 10, 2008."  Id. at 66,544.  The appellant originally applied for an increased evaluation for his service-connected left eye pterygium in February 1994.  The timing of this change requires the Board to first consider the claim under the appropriate old regulations and. thereafter, the Board must analyze the evidence dated from the effective date of the new regulations and consider whether a higher rating than the previous rating is warranted.  See VAOPGCPREC 7-2003; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

Under the old regulations, pterygium will be rated pursuant to any loss of vision.  38 C.F.R. Part 4, Diagnostic Code 6034 (2008).  The revised rating criteria indicates that the disability will be rated on the basis of visual impairment (Diagnostic Codes 6061-6066), disfigurement (Diagnostic Code 7800), or conjunctivitis (Diagnostic Code 6018), or other manifestations, depending on the current findings.  See 38 C.F.R. Part 4 (2011).  

A review of the appellant's medical treatment records, both private and VA, from 1997 to the present fail to show ongoing treatment for pterygium of the left eye.  Nevertheless, when the appellant underwent a VA examination in July 2009, the examiner reported that the appellant complained of burning and redness of the eye.  Examination of the eye produced corrected right visual acuity of 20/25 in the right eye and 20/30 in the left eye.  Goldman test reported that the right eye had severe superior peripheral constriction with 15 degrees of central visual field, and in the left eye, severe peripheral constriction with approximately 13 degrees of central visual field remaining.  Pterygium was not reported.  The examiner further failed to diagnose the appellant as suffering from disfiguration or conjunctivitis.  The examiner also concluded that the appellant's decrease in vision was due to refractive error which was found to be a congenital or developmental defect, and not due to the appellant's long-dormant pterygium.  

A review of the records from the private Mayaguez Eye Clinic, also contained in the claims folder, are negative for any findings of pterygium  Those same records are negative for any comments or opinions that would link any of the received treatment with the appellant's long dormant pterygium.

The Board notes that it has inspected the Virtual VA system, which is a highly secured electronic repository that is used to store and review documents involved in the claims process, to discover whether such a system contained any documents that might be pertinent to this claim.  Such a review has produced negative information that would be beneficial to the appellant's claim now before the Board.  

It is noted that the VA examiner specifically indicated that any loss of vision was directly the result of his refractive error, and that the appellant was not suffering from pterygium in either eye.  This opinion was provided by a qualified medical examiner uninterested in the outcome of the appellant's claim, and is not contradicted by any other medical or lay evidence of record.  Therefore, the probative medical evidence of record indicates that the service member does not currently experience any symptoms due to his service-connected left eye pterygium.  Without any current symptoms related to his service-connected left eye pterygium, there is no basis for awarding the appellant a compensable rating for this disorder under either the old or new rating criteria.  38 C.F.R. §§ 4.3, 4.7 (2011). 

While it might be argued by the appellant that over the years he believes that he has experienced pterygium in the left eye, including decreased vision, conjunctivitis, etcetera, as discussed above, the record fails to show that the appellant has been diagnosed as suffering from the growth over the white portion of the eye.  Moreover, the medical records fail to reveal statements or hypotheses from medical care providers acknowledging that the appellant has or is suffering from a new eye growth or that he has complained about such a growth or that he has received treatment for such a growth.  Additionally, while the Veteran is competent to report his symptoms, he is not shown to have the medical expertise required for a determination in this case.  More specifically, although he is competent to report that he experiences cloudy vision or decreased vision or burning or itchy eyes, the Board finds that his opinion alone does not provide a sufficient basis upon which to make a determination as to the degree of impairment due to his symptoms that happen not to be related to or caused by his service-connected disorder.  In this case, the Board has accorded more probative value to the competent medical evidence supported by clinical results.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In conclusion, the appellant's left eye pterygium does not merit a compensable rating for the long appeal period.  Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505, 510 (2007), the Board has considered whether a staged rating is appropriate.  However, the Board concludes that there is no evidence of variation in the appellant's left eye pterygium during the appeal period and staged ratings are not warranted.   Also, the Board has also considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4 (2011), whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, in the instant case, the Board finds no other provision upon which to assign a compensable evaluation.


D.  Other Considerations

The Board has also considered whether the appellant is entitled to an extraschedular evaluation.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate an appellant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the appellant's service-connected pterygium is inadequate.  A comparison between the level of severity and symptomatology of the appellant's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the appellant's disability level and symptomatology. 

The Board further observes that, even if the available schedular evaluation for the disorder is inadequate (which it manifestly is not), the appellant does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the appellant has required frequent hospitalizations for pterygium of the left eye.  Additionally, there is not shown to be evidence of marked interference with employment solely due to such disability.  There is nothing in the record which suggests that left eye pterygium markedly impacted his ability to perform his job (when he was employed).  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.  In this regard, the Board notes that the record reflects that the appellant is rendered unemployable by his service-connected PTSD rather than his left eye pterygium. 

In short, there is nothing in the record to indicate that the service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2011) is not warranted. 

In conclusion, the Board finds that the preponderance of the evidence is against the appellant's claim for the assignment or awarding of a compensable evaluation for pterygium of the left eye.  In reaching such a conclusion, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.7 (2010). 


ORDER

New and material evidence has been received to reopen the claim for entitlement to service connection for a stomach condition, to include gastrointestinal reflux disorder, as secondary to the appellant's exposure to chemical dioxins; to this extent, the appeal is granted.

Entitlement to a compensable evaluation for pterygium of the left eye is denied.  


REMAND

As a result of the Board's action, that of reopening the appellant's claim for entitlement to service connection for a stomach disorder, the VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011).  In this instance, although he appellant has been treated for various stomach maladies and conditions since the appellant left the service, a VA examiner has not specifically provided an opinion as to whether the appellant now suffers from a chronic gastrointestinal disorder, vice one that is acute, and whether such a condition was caused by or the result of the appellant's military service or as a result of his exposure to chemical dioxins.  Therefore, it is the opinion of the Board that a thorough and contemporaneous medical examination which takes into account the records of prior medical treatment, along with the appellant's chemical dioxin exposure history, so that the disability evaluation will be a fully informed one should be accomplished in regards to the appellant's claim for service connection.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Hence, the claim will be remanded for the purpose of obtaining an examination of the appellant so that an etiological opinion may be obtained with the examiner having the benefit of being able to review all of the service member's medical records in connection with the examination.

The AMC/RO should also attempt to obtain any relevant medical records that have not already been associated with the claims folder, to include, but not limited to those dating from 2009 to the present.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(1) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  See Dunn v. West, 11 Vet. App. 462, 466- 67 (1998).  Accordingly, attempts should be made to obtain all of the VA clinical records including any records that may have been previously stored in New York City greater metropolitan area.  
 
The actions identified herein are consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the RO/AMC of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO/AMC should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims, the case is REMANDED to the RO/AMC for the following development: 

1.  The RO/AMC must the entire claims folder and ensure that all notification and development necessary to comply with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159 (2011) are fully complied with and satisfied as to the issue now on appeal.  The claims folder must include documentation that there has been compliance with the VA's duties to notify and assist a claimant as set forth in the VCAA as specifically affecting the issue on appeal. 

2.  The RO/AMC should contact the appellant and ask that he identify all sources of medical treatment not already of record including but not limited to treatment received since January 1997 for a stomach disorder, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified (if any).  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any private treatment records are not successful, the RO/AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2011).

3.  The AMC/RO should arrange for a gastrointestinal examination of the appellant in order to determine whether the appellant now suffers from a stomach or intestinal disorder.  If possible, the examination should be performed by a medical doctor; i.e., not a nurse practitioner, physicians' assistant, nurse, doctor of osteopathy, etcetera.  The claims folder, including any documents obtained as a result of this Remand, should be made available to the examiner for review before the examination.  The examination report should consider all findings necessary to evaluate the claim and the examiner is asked to indicate that he or she has reviewed the claims folder.  Moreover, the examiner must specifically note in the examination that he/she has reviewed all of the medical records prior to examining the appellant.

The examiner should express an opinion as to whether the appellant now suffers from a gastrointestinal disorder, and if he does, the examiner should also opine as to whether the current disability at least as likely as not began in or is related to the appellant's military service or any incidents therein, or whether the disability is secondary to the appellant's exposure to chemical dioxins.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favour of that conclusion as it is to find against it.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the specific condition at issue, such testing or examination is to be accomplished prior to completion of the examination report.

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to each examiner's conclusions.  In the doctor's report, the appropriate examiner must specifically discuss the appellant's contentions that he has suffered from a stomach disorder/gastrointestinal condition since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, if the examiner concludes that the appellant's claimed disorder is not service-related or not secondary to a service-connected disability or was the result of exposure to chemical dioxins, the examiner must explain in detail the reasoning behind this determination.

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review.

4.  The AMC/RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reports of examination.  If the requested reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998). 

5.  Thereafter, the AMC/RO should readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


